Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for
the purpose of establishing the defense of res                     Jan 28 2014, 11:27 am
judicata, collateral estoppel, or the law of the
case.


APPELLANT PRO SE:                                  ATTORNEY FOR APPELLEE:

THOMAS A. CHRISTOPHER                              MATTHEW R. LAYDON
Carol Stream, Illinois                             Gambs Mucker & Bauman
                                                   Lafayette, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

THOMAS A. CHRISTOPHER,                             )
                                                   )
       Appellant-Plaintiff,                        )
                                                   )
              vs.                                  )      No. 79A05-1304-SC-214
                                                   )
MIKE RAISOR IMPORTS,                               )
                                                   )
       Appellee-Defendant.                         )


                    APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                           The Honorable Gregory J. Donat, Judge
                              Cause No. 79D04-1303-SC-979


                                       January 28, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

DARDEN, Senior Judge
                                     STATEMENT OF THE CASE

          Thomas A. Christopher appeals the small claims court’s entry of judgment in

favor of Mike Raisor Imports. We affirm.

                                                   ISSUE

          Christopher raises four issues, which we consolidate and restate as: whether the

evidence supports the court’s judgment.

                              FACTS AND PROCEDURAL HISTORY 1

          At all times relevant to this case, Christopher owned a 2004 Audi A4 automobile.

He allowed his son, Alex, to use the car at college.

          In May 2011, Alex brought the Audi to Raisor for service, claiming that it was

having difficulty shifting gears under certain circumstances.                       Raisor’s technicians

examined the car, determined that the transmission had several problems, and

recommended that it be replaced. Raisor’s technicians noted that Christopher had been

notified of the diagnosis and “will not do any repairs.” Def.’s Ex. B. 2

          Alex brought the Audi back to Raisor on October 7, 2011. Alex asked Raisor to

check the transmission fluid level, and Raisor’s technicians reported that it had checked

his concern. Def.’s Ex. D. Alex also asked them to examine the transmission. After an

examination, Raisor noted that the transmission seal was leaking and the “trans clutch




1
  Christopher has failed to file an Appellant’s Appendix, in violation of Indiana Appellate Rule 49(A)
(“The appellant shall file its Appendix with its appellant’s brief.”). The transcript and the Appellee’s
Appendix contain sufficient documents to allow us to resolve this appeal.
2
    The exhibits are included in the volume of trial testimony and are not consecutively paginated.
                                                       2
packs” were damaged. Id. Raisor again recommended that the transmission be replaced.

Id. Again, Christopher declined to authorize replacement of the transmission.

       On October 25, Alex had the Audi towed to Raisor. On that date, Alex informed

Raisor that he believed the “transmission went out” because the car would drive

backward but not forward. Def.’s Ex. F. Raisor examined the car and concluded for a

third time that the transmission needed to be replaced, noting the “clutches [were] burnt.”

Id.

       Christopher subsequently took the car to another mechanic, who replaced the

transmission, as had been earlier recommended by Raisor. Christopher sued Raisor in

small claims court. After an evidentiary hearing, the court issued a judgment in favor of

Raisor. This appeal followed.

                             DISCUSSION AND DECISION

       Christopher claims that the small claims court erred because Raisor’s negligent

maintenance of the Audi caused it to sustain damage. A small claims court’s judgment

“shall be subject to review as prescribed by relevant Indiana rules and statutes.” Ind.

Small Claims Rule 11(A). Where, as here, the court rules against the party with the

burden of proof, it enters a negative judgment that we may not reverse for insufficient

evidence unless it is clearly erroneous. Heartland Crossing Found. v. Dotlich, 976

N.E.2d 760, 762 (Ind. Ct. App. 2012). Clear error occurs when the evidence is without

conflict and leads to but one conclusion, but the court reached a different conclusion. Id.

       When a court determines the facts in a bench trial, we give due regard to the

opportunity of the court to assess witness credibility. Kalwitz v. Kalwitz, 934 N.E.2d 741,

                                             3
748 (Ind. Ct. App. 2010). Thus, in determining whether a judgment is clearly erroneous,

we do not reweigh the evidence or determine the credibility of witnesses but consider

only the evidence that supports the judgment and the reasonable inferences to be drawn

therefrom. Hawa v. Moore, 947 N.E.2d 421, 426 (Ind. Ct. App. 2011).

       Here, evidence presented at the bench trial indicated that after examining the car,

Raisor told Christopher in May 2011 and again on October 7, 2011 that the “trans clutch

packs” were damaged and the Audi’s transmission needed to be replaced. Def.’s Exs. B,

D. Christopher declined to authorize replacement on both occasions.

       On or about October 25, 2011, the Audi experienced a catastrophic breakdown.

Upon examination, it was revealed that the “clutches [were] burnt.” Def.’s Ex. F. A

reasonable trier of fact could reasonably infer from this evidence that Raisor’s technicians

had twice correctly diagnosed the problem in May and on October 7, and when the

Audi’s transmission failed on or about October 25, resulting in damage to the car, the

failure was caused by Christopher’s prior refusals to replace the transmission.

       Christopher argues that the transmission breakdown was caused by Raisor’s

failure to ensure that the Audi had an appropriate amount of transmission fluid. Raisor’s

service manager testified that Christopher’s son did not raise that concern until the

October 7, 2011 service visit. At that time, Raisor’s technicians determined that the

transmission seal was leaking and recommended replacement, but Christopher declined

to authorize the repair. In any event, Raisor’s service manager further testified that the

transmission was already so damaged as to require replacement at the time of the May

and October 7 service visits and that the level of the transmission fluid would not have

                                             4
affected the situation.   Christopher’s citation to evidence to prove otherwise is an

impermissible request to reweigh the evidence. We cannot say that the evidence is

without conflict and leads to but one conclusion, and the court reached a different,

erroneous conclusion.

                                    CONCLUSION

      For the reasons stated above, we affirm the judgment of the small claims court.

      Affirmed.

BAILEY, J., and BARNES, J., concur.




                                           5